McGrath, J.
This proceeding was instituted to test the validity of the action of the board of supervisors of Kalkaska county in ordering and declaring the result of an election by which it was determined to prohibit the-sale of liquor in the county, under. Act No.. 207, Laws of 1889.
The record of the proceedings is fatally defective, in that it contains no designation by the board of the paper in which the publication of the resolution of prohibition is to-be made. Section 14 makes it the duty of the clerk to publish in a newspaper, “ to be designated by the board/ a copy of the preamble and resolution relating to the order of prohibition, and provides that the affidavit of publication shall be filed with the clerk of the board, who shall spread the same on the records folloAving the record of the adoption of the resolution of prohibition, and- that “the said clerk shall state next on the record the date Avhen said notice and affidavit of publication Avas entered for record, and shall then sign the record officially." This section makes the record of such resolution of prohibition, and of the publication of notice, etc., eA'idence of the facts therein stated.
It is contended that inasmuch as the board of supervisors had in October, 1891, let the county printing to certain papers, that was a sufficient designation. But the statu fe *188requires a designation by the then present board. This .action was taken in July, 1892. The contract for county printing had been let by a board composed of other parties. N or was it contemplated by the Legislature that other proceedings of the board of supervisors should be resorted to, to sustain or support action under this law.
It is unnecessary to consider the other questions raised.' 'The mandamus will issue as prayed.
The other Justices concurred.